Citation Nr: 0015444
Decision Date: 06/12/00	Archive Date: 09/08/00

DOCKET NO. 99-03 843               DATE JUN 12, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Hartford, Connecticut

THE ISSUE 

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: Connecticut Department of Veterans
Affairs

WITNESSES AT HEARING ON APPEAL 

The appellant and her son-in-law 

ATTORNEY FOR THE BOARD 

L. Cryan, Associate Counsel

INTRODUCTION

The veteran had active service from January 1951 to December 1953.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a July 1998 rating decision by the RO.

The appellant testified before a Hearing Officer at the RO in June
1999.

FINDINGS OF FACT

1. The veteran died on June 13, 1998, when he was 67 years old;
service connection had been granted for a bilateral hearing loss,
rated as 60 percent disabling.

2 -

2. The Certificate of the Death indicates that the immediate cause
of the veteran's death was pancreatic cancer. No other significant
conditions contributing to death were identified.

3. No competent evidence has been presented to show that the
veteran's service- connected hearing loss or another disability
related to service either caused or contributed substantially or
materially in producing or accelerating his death.

CONCLUSION OF LAW

The appellant's claim of service connection for the cause of the
veteran's death is not well grounded. 38 U.S.C.A. 5107 (West 1991
& Supp. 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant contends that the veteran's pancreatic
cancer was related to his non-Hodgkin's lymphoma which was
manifested by a tumor on the right side of the veteran's neck, the
same side on which he wore his hearing aid. The appellant further
asserts that the veteran suffered many ear infections which she
believes were directly related to the development of the non-
Hodgkin's lymphoma. The appellant therefore contends that the
veteran's death was related to his service- connected hearing loss.

The threshold question to be addressed in this case is whether a
well-grounded claim has been presented. 38 U.S.C.A. 5107 (West 1991
& Supp. 2000); Gilbert

- 3 -

v. Derwinski, 1 Vet.App. 49 (1990). If not, the claim must fail and
there is no further duty to assist in its development. 38 U.S.C.A.
5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990). This requirement
has been reaffirmed by the United States Court of Appeals for the
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 1464,
1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118
S.Ct. 2348 (1998). That decision upheld the earlier decision of the
United States Court of Appeals for Veterans Claims (Court) which
made clear that it would be error for the Board to proceed to the
merits of a claim which is not well grounded. Epps v. Brown, 9
Vet.App. 341 (1996).

As an initial matter it is observed that, in order to establish
service connection for the cause of the veteran's death, applicable
law requires that the evidence show that a disability incurred in
or aggravated by service either caused or contributed substantially
or materially to death. For a service-connected disability to be
the cause of death, it must singly or with some other condition be
the immediate or underlying cause, or be etiologically related. For
a service-connected disability to constitute a contributory cause,
it is not sufficient to show that it casually shared in producing
death, but rather it must be shown that there was a causal
connection. 38 U.S.C.A. 1310 (West 1991 & Supp. 2000); 38 C.F.R.
3.312 (1999).

To establish service connection for a particular disability, the
evidence must show that the disability resulted from disease or
injury which was incurred in or aggravated by service. 38 U.S.C.A. 
1110 (West 1991). Service connection for pancreatic cancer may be
presumed if it became manifest to a degree of 10 percent disabling
during the veteran's first year after separation from service. 38
U.S.C.A. 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
3.307, 3.309 (1999).

Furthermore, in order for a claim for service connection to be well
grounded, the Court has also held that there must be competent
evidence of: (1) a current disability (a medical diagnosis); (2)
the incurrence or aggravation of a disease or

4 - 

injury in service (lay or medical evidence); and (3) a nexus (that
is, a link or a connection) between the in-service injury or
aggravation and the current disability. Competent medical evidence
is required to satisfy this third prong. Caluza v. Brown, 7
Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996)
(table). "Although the claim need not be conclusive, the statute
[38 U.S.C.A. 5107] provides that [the claim] must be accompanied by
evidence" in order to be considered well grounded. Tirpak v.
Derwinski, 2 Vet.App. 609, 611 (1992). In a claim of service
connection, this generally means that evidence must be presented
which in some fashion links the current disability to a period of
military service or to an already service-connected disability. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1999); Rabideau v.
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.
App. 343 (1993). Although evidence submitted in support of a claim
is presumed to be true for purposes of determining whether it is
well grounded, lay assertions of medical diagnosis or causation do
not constitute competent evidence sufficient to render a claim well
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); Espiritu v.
Derwinski, 2 Vet.App. 492, 495 (1992).

In a claim for service connection for the cause of death of a
veteran, the first requirement of well-groundedness, evidence of a
current disability, will always have been met (the current
disability being the condition that caused the veteran to die), but
the last two requirements must be supported by evidence of record.
Ramey v. Brown, 9 Vet.App. 40, 46 (1996), affd sub nom. Ramey v.
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171
(1998).

A review of the record reflects that the veteran died in June 1998.
At that time, he had a service-connected hearing loss rated as 60
percent disabling. The veteran's Certificate of the Death indicates
that the immediate cause of the veteran's death was pancreatic
cancer, the onset of which was listed as occurring 2 months before
death. No other significant conditions contributing to death were
identified.

- 5 -

The veteran testified at a personal hearing before a Hearing
Officer at the RO in June 1999. She essentially contended that the
veteran also had died of liver cancer. In addition, the appellant
contended that the veteran's non-Hodgkin's lymphoma (diagnosed in
1996) caused a tumor on the side of the veteran's neck just below
the ear, the same side on which the veteran wore a hearing aid.
Finally, the appellant believed that the veteran's cancers were a
result of the many ear infections suffered by the veteran and, as
such, provided a basis to grant service connection for the cause of
the veteran's death. However, the appellant testified that none of
the veteran's treating physicians ever related the veteran's non-
Hodgkin's lymphoma to the veteran's hearing loss or any other ear
disability. The appellant testified that she had a feeling that the
veteran's ear disability was related to his cancer, but she never
asked the doctors about this.

At the outset, the Board points out that the veteran was service
connected for a bilateral hearing loss. The veteran was not service
connected for any ear disease or recurrent ear infections.
Moreover, there is no medical evidence showing any link between the
veteran's pancreatic cancer and any ear disability. In addition,
there is no medical evidence of record showing that the veteran had
non-Hodgkin's lymphoma due to disease or injury in service or
caused or aggravated by his service-connected bilateral hearing
loss.

In VA records dated from 1993 to 1998, the evidence does confirm
the presence of liver cancer, pancreatic cancer and non-Hodgkin's
lymphoma. These findings, however, were noted at least more than 30
years after the veteran's discharge from service. None of the
medical records shows that any cancer disability was considered by
any medical professional to be related in any way to the veteran's
service or his service-connected disability.

Since the disabilities implicated in the veteran's death, and
listed on the veteran's Certificate of Death, were first shown many
years after service, and have not been

6 -

linked by competent evidence to either service or a service-
connected disability, there is no basis for establishing service
connection. Absent of such competent evidence, there is no
plausible basis for finding that service-connected disability
either caused or contributed materially or substantially in
producing or accelerating the veteran's death.

Therefore, as the necessary competent evidence has not been
presented, the appellant has failed to meet the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that her claim is well grounded, as imposed by
38 U.S.C.A. 5107(a) (West 1991 & Supp. 2000). As claims that are
not well grounded do not present a question of fact or law over
which the Board has jurisdiction, service connection for the cause
of the veteran's death must be denied.

In reaching this decision, the Board is mindful of the appellant's
sincere belief that the veteran's ear disability led to the cancers
which caused or contributed to his demise. That notwithstanding,
the Board is bound by pertinent laws and regulations in our role in
deciding claims on appeal, and must point out that the appellant
has not met the burden of presenting evidence of a well-grounded
claim by offering her own medical conclusions regarding the cause
of the veteran's death. See Bostain v. West, 11 Vet.App. 124, 127
(1998) ("lay testimony ... is not competent to establish, and
therefore not probative of, a medical nexus"); Routen v. Brown, 10
Vet.App. 183, 186 (1997) ("a layperson is generally not capable of
opining on matters requiring medical knowledge"), affd sub nom.
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119
S. Ct. 404 (1998). See also Grottveit, Espiritu, supra.
Accordingly, service connection for the cause of the veteran's
death must be denied.

7 - 

ORDER

Service connection for the cause of the veteran's death is denied,
as well-grounded claim has not been submitted.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

8 -



